United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2683
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                       Jose Alejandro Vazquez-Pacheco,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                          Submitted: November 6, 2015
                           Filed: November 17, 2015
                                  [Unpublished]
                                 ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Jose Vazquez-Pacheco directly appeals after he pled guilty to illegally
reentering the United States, and the district court1 sentenced him within his

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
calculated Guidelines range to 16 months in prison. His counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
imposed a substantively unreasonable sentence. Counsel has also moved to
withdraw.

      Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc); see also Gall v. United States, 552 U.S. 38, 51
(2007). In addition, having independently reviewed the record pursuant to Penson
v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                       -2-